 192DECISIONSOF NATIONAL LABORRELATIONS BOARDgood-faith bargainingrequired by Section 8 (d) of the Actand constituted a refusalto bargain in violation of Section 8 (a) (5) and 8(a) (1) of the Act.ULTIMATE FINDINGS AND CONCLUSIONSIn view of the foregoing,and upon consideration of the entire record,the under-signed finds and concludes that:(1)Royal Cotton Mill Company, Inc., is engaged in commerce within the mean-ing ofthe Act.7(2) Textile Workers Union of America, CIO, is a labororganizationwithin themeaning ofthe Act.(3) The following employees of Respondent constitute a unit appropriate for thepurposes of collective bargaining within the meaning of the Act: All productionand maintenance employees at Respondent'sWake Forest,North Carolina,plant,including yardmen, the leadman in the yard,watchmen,the overhauler,the yarnsizer, sectionmen, and factory clerical employees, but excluding office clericalemployees,professional employees,and supervisors as defined in the Act.(4)On September 21, 1950, a majority of the employees in the aforementionedunit designated the CIO as their representative for the purpose of collective bar-gaining and on that date and at all times material herein the CIO has been theexclusive bargaining representative of all the employees in the aforementionedappropriate unit.(5)On or about August 12, 1952, and at all times thereafter, Respondent unlaw-fully refused and has continued to refuse to bargain collectively with the CIO asthe representative of the employees in the unit heretofore found appropriate.(6) By the aforesaid refusal to bargain Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (5) and (1)Section 2 (6) and (7) of the Act.(7) The aforesaid unfair labor practices occurring in connection with the opera-tions of Respondent'sbusiness,have a close, intimate,and substantial relation totrade,traffic, and commerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.THE REMEDYSince it has been found that Respondent has engaged in unfair labor practices,itwill be recommended that Respondent take the action hereinafter specified inorder to effectuate the policiesof the Act.[Recommendations omitted from publication.]IRespondent engages in the manufacture,sales,and distr bution of textile yarns andrelated products.Its principal place ofbusiness islocated at wake Forest, North Caro-lina, and in the course and conduct of its operations Respondent causes equipment, supplies,and raw materials, of a value of more than $500,000 annually, and finished products, of avalue of more than $25,000 annually,to be transported and delivered in interstatecommerce.SHIRLINGTONSUPERMARKET, INC., AND ITS SUBSIDIARIES, SHIRLEYFOOD STORENo.1, INC., SHIRLEY FOOD STORENo.2, INC., SHIRLEYFOOD STORENo.5, INC.,SHIRLEY FOOD STORENo.6,INC., AND WEST-MONT SUPERMARKET,INC.,andLOCAL 1501,RETAIL CLERKS INTER-NATIONAL ASSOCIATION,AFL.Case No. 5-CA-775. July 19, 1954Order Denying Motion for ReconsiderationOn April 29, 1954, the Board issued its Decision and Order herein,'in which it found that the first representation election among theRespondent's employees was validly set aside, and consequently that1108 NLRB 579.109 NLRB No. 57. SHIRLINGTON SUPERMARKET, INC.193the certification of the Union resulting from the second election wasalso valid.2The Board, therefore, found that the Respondent's ad-mitted refusal to bargain with the Union following the certificationwas a violation of Section 8 (a) (5) and Section 8 (a) (1) of the Act.On May 10, 1954, the Respondent filed a motion for reconsiderationof the Board's Decision and Order and a supporting memorandum.1.The Respondent contends first that because the Board establisheda new rule for preelection speeches 3 after the first election was set asideon the basis of a different rule for preelection speeches,4 and becausethe new rule was established prior to the Decision and Order herein,the Board could not apply the old rule to thiscase.TheBonwit Tellerrule, which was the rule in effect at the time of the first election, wasa valid exercise at that time of the Board's administrative discretionin establishing election rules.It was not invalidated retroactivelymerely by the subsequent establishment of a new election rule, whichthe Board in its administrative discretion felt would more effectivelyprovide the proper atmosphere under which Board elections shouldbe conducted.5Accordingly, we find no merit in the Respondent'sfirst contention.2.The Respondent's next contention is that the Board could notapply the new rule on preelection speeches to this case either, becauseitwas not in being at the time of the first election, and is inapplicableretroactively.This contention is based on the erroneous assumptionthat the Board applied the new rule to this case.As the new rulewas not involved, it was not applied.The Board said only : "There-fore, evenifour new election rulewere to beapplied to the electionhere, it too would require that the election be set aside, in view of thefact that the Respondent's speeches were made on company time tomassed assemblies of employees only 21/2 hours before the election."(Emphasis supplied.)Clearly, this was not an application of thenew rule to the election, but only a showing that the election wouldalso be set aside under the new ruleifthe new rule were applied, andtherefore that the Respondent had in no way been prejudiced by achange in the rule.Accordingly, we find no merit in the Respondent'ssecond contention.3.The Respondent contends next that the record is devoid of evi-dence of speeches to any assembly, massed or otherwise, before the firstelection.That factualissue wasfully considered, and disposed of, in2 See Case No. 5-RC-1095,which is part of the record herein.HSeePeerlessPlywood Company,107 NLRB 4274 SeeBonwit Teller, Inc,96 NLRB 608,remanded 197 F. 2d 640(C. A. 2), employer'spetition for cert dented 345 U. S 905.5 Cf.N. L. R. B. v Red Rock Co., et at.,187 F 2d 76(C. A. 5), cert. denied,341 U. S 950,where having found that the interstate commerce affected by an employer's operations wassufficient to support the Board's jurisdiction,the Court rejected the employer's contentionthat it could avail itself of a newly promulgated Board policy under which the Boardwould not have asserted jurisdiction over the Respondent. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe representation case, and therefore requires no further considera-tion here.Accordingly, we find no merit in this contention.4.The Respondent's next contention is that the second election wasconducted after speeches by both the Respondent and the Union oncompany time to massed assemblies of employees within 24 hours ofthe election, and therefore that election should be set aside under thepresentPeerless Plywoodrule on preelection speeches.This conten-tion is a newly-raised objection to conduct affecting the results ofthe second election, and as it was not filed within 5 days of that electionas required by the Board's Rules and Regulations,6 it is untimely.5.The Respondent contends next that theBonwit TellerandPeer-less Plywooddoctrines are in contravention of its constitutional andstatutory rights of free speech.The contention with respect to theBonwit Tellerdoctrine was fully considered in the representation caseand rejected by the Board at that time.The similar contention raisednow with respect to thePeerless Plywooddoctrine need not be con-sidered here, because, as explained above, that doctrine has not beenapplied to this case.Accordingly, we find no merit in this conter,tion.6.The Respondent's last contention is that the Respondent shouldnot now be required to bargain with the Union, because there has beena considerable lapse of time since certification of the Union, and be-cause 70 percent of the employees in the appropriate unit at the timeof the second election are no longer employed and the Union therefore.no longer represents a majority of the employees.The union was cer-tified on August 7, 1953. In our Decision and Order herein, we foundthat the Respondent unlawfully refused to bargain on and at all timesafter September 14, 1953.The lapse of time since certification is,therefore, primarily attributable to the Respondent's unlawful refusalto bargain.Under such circumstances, we do not believe the Respond-ent is in any position to now urge the lapse of time since certificationas a ground for excusing it from its longstanding obligation to bargainwith the Union.To accept such a contention would be to permit theRespondent to take advantage of its own unfair labor practices, andthereby defeat the purposes of the Act.Moreover, even assuming thatthere have been defections from the Union since September 14, 1953,they may be as much attributable to the Respondent's unlawful refusalto bargain on and after that date, as to other, unrelated causes, andtherefore they could not serve to relieve the Respondent of its obliga-tion to bargain with the Union.7 In any event, less than a year haselapsed since the Union's certification, and a certified union's major-ity status, in the absence of unusual circumstances, is presumed to9 Series 6,as amended,Section 102 61.SeeMedo Photo Supply Corp.v.N.L. R. B.,321U. S. 678;Franks Bros CoN. L. R. B.,321 U. S. 702. DIXIE CHEMICAL CORPORATION1951,continue for -1 year following certification.8We see no such unusualcircumstances in this case.Accordingly, we find no merit in the Re-spondent's last contention.As we have found no merit in the Respondent's contentions in sup-port of its motion for reconsideration of the Board's Decision and.Order herein, we shall order that the motion be denied.[The Board denied the motion for reconsideration.]MEMBERS RODGERS and BEESON took no part in the consideration ofthe above Order Denying Motion for Reconsideration.8 See N.L. R. B. v. Ray Brooks,204 F. 2d 899 (C. A. 9), enforcing 98 NLRB 976. SeealsoThe Century Oxford Manufacturing Corporation, 47NLRB 835, enfd. 140 F. 2d 541(C. A. 2), where it was held that even a substantial turnover among the employees, suchas alleged here,was insufficient to rebut this presumption.DIXIECHEMICAL CORPORATIONandUNITED TRANSPORT SERVICEEMPLOYEES, CIO, PETITIONER.CaseNo. -11-RC-c503..July 20,1954Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued herein onMay 12, 1953, an election by secret ballot was conducted on May 28,..1953, under the direction and supervision of the Regional Director forthe Eleventh Region among the employees in the unit found appropri-ate by the Board. Following the election, a tally of ballots was fur-nished to the parties.The tally showed that of 33 ballots cast, 11were for and 3 against the Petitioner, and 19 ballots were challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, and on September 2, 1953, issued and duly served upon theparties his report on challenged ballots. In it he recommended thatthe Petitioner's challenge to the ballot of Charles Smith be overruled,and that the Employer's challenge to the ballot of A. L. Johnson andthe Petitioner's challenges to the ballots of Johnny. Jackson, LeroyFreeman, Sam Suggs, Leroy Perry, Franklin Perry, Virgil M. Hill,Mark Chapman, Raymond Perry, James A. Dixon, Sam Cannon, GuyMcLawhorn, E. R. Smith, Ransom Johnson, Arthur A. Sutton, AlfredLocust, and James L. Dixon be sustained.He made no recommenda-tion as to the Petitioner's challenge to the ballot of Sellie Locust.Asthe ballots of Charles Smith and Sellie Locust could not affect the re-sults of the election, the Regional Director further recommended thatthe Petitioner be certified.Thereafter, the Employer filed exceptions ;to the Regional Director's report and requested.a. hearing.109 NLRB No. 45.334811-5.5-vol. 10914